Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2017/0147132) in view of WATANABE et al (US 2016/0011633).

As per claim 1 CHOI discloses: A touch sensor, comprising: a substrate layer; a plurality of sensing electrodes on the substrate layer; and at least one  penetrating through one or more of the sensing electrodes. { [0041] Referring to FIG. 1, the touch panel according to embodiments of the present invention includes a touch sensing electrode formed on at least one surface of a substrate. The touch sensing electrode includes: first sensing patterns 100 formed in a first direction; second sensing patterns 200 formed in a second direction; first relay patterns 300 formed at an inside of the first sensing patterns 100 in an island form; second relay patterns 400 formed between the first sensing patterns 100 and the second sensing patterns 200; and connection patterns 500 which electrically connect separated unit patterns 200a and 200b of the second sensing patterns 200 through the first relay patterns 300 and the second relay patterns 400.}

As per claim 2 CHOI discloses: The touch sensor according to claim 1, wherein the at least one  is formed in one sensing electrode among the sensing electrodes. { [0041] Referring to FIG. 1, the touch panel according to embodiments of the present invention includes a touch sensing electrode formed on at least one surface of a substrate. The touch sensing electrode includes: first sensing patterns 100 formed in a first direction; second sensing patterns 200 formed in a second direction; first relay patterns 300 formed at an inside of the first sensing patterns 100 in an island form; second relay patterns 400 formed between the first sensing patterns 100 and the second sensing patterns 200; and connection patterns 500 which electrically connect separated unit patterns 200a and 200b of the second sensing patterns 200 through the first relay patterns 300 and the second relay patterns 400.}


As per claim 3 CHOI discloses: The touch sensor according to claim 2, further comprising an auxiliary conductive pattern 600 contacting a surface of the sensing electrode in which the  is formed. {figures 2-4}

As per claim 4 CHOI discloses: The touch sensor according to claim 3, wherein the sensing electrodes include first sensing electrodes 100 arranged along a first direction and second sensing electrodes 200 arranged along a second direction, the first and second directions being perpendicular to each other on the substrate layer, wherein the auxiliary conductive pattern 600 extends in the first direction provided that the auxiliary conductive pattern 600 is formed on the first sensing electrode, and the auxiliary conductive pattern 600 extends in the second direction provided that the auxiliary conductive pattern 600 is formed on the second sensing electrode. {figures 2-4}

As per claim 5 CHOI discloses: The touch sensor according to claim 3, wherein the auxiliary conductive pattern 600 includes a plurality of auxiliary conductive patterns 600 arranged around the . {figures 2-4}

As per claim 6 CHOI discloses: The touch sensor according to claim 1, wherein the sensing electrodes include first sensing electrodes 100 arranged along a first direction and second sensing electrodes 200 arranged along a second direction, the first and second directions being perpendicular to each other on the substrate layer; intersection regions are defined at areas where the neighboring first sensing electrodes 100 are connected to each other and the neighboring second sensing electrodes 200 are connected to each other; and separation regions are defined at areas where the neighboring first sensing electrodes 100 are isolated to each other and the neighboring second sensing electrodes 200 are isolated to each other. {figures 2-4}

As per claim 7 CHOI discloses: The touch sensor according to claim 6, further comprising : connecting portions integrally connected to the first sensing electrodes 100 at the intersection regions to connect the neighboring first sensing electrodes 100 each other; and bridge electrodes connecting the second sensing electrodes 200 to each other at the intersection regions. { [0057] Therefore, in the present invention, by using the first relay patterns 300 formed inside of the first sensing pattern 100 with being insulated therefrom, the connection pattern 500 (bridge electrode) for electrically connecting the unit patterns of second sensing pattern 200 is overlapped with only a portion of the first sensing patterns 100, such that the above-described problem may be solved by reducing the length of the connection pattern 500 (see FIG. 1).}

As per claim 8 CHOI discloses: The touch sensor according to claim 6, wherein the  is formed in one intersection region among the intersection regions. {figures 1-4}

As per claim 9 CHOI discloses: The touch sensor according to claim 8, further comprising: a first bridge pattern electrically connecting the first sensing electrodes 100 around the ; and a second bridge pattern electrically connecting the second sensing electrodes 200 around the . { [0057] Therefore, in the present invention, by using the first relay patterns 300 formed inside of the first sensing pattern 100 with being insulated therefrom, the connection pattern 500 (bridge electrode) for electrically connecting the unit patterns of second sensing pattern 200 is overlapped with only a portion of the first sensing patterns 100, such that the above-described problem may be solved by reducing the length of the connection pattern 500 (see FIG. 1).}

As per claim 10 CHOI discloses: The touch sensor according to claim 6, wherein the  is formed at one separation region among the separation regions. {figures 1-4}

As per claim 11 CHOI discloses: The touch sensor according to claim 10, further comprising an auxiliary conductive pattern 600 on a surface of at least one of the first sensing electrodes 100 or at least one of the second sensing electrodes 200 around the . {figures 1-4}

As per claim 12 CHOI discloses: The touch sensor according to claim 1, wherein the  penetrates through at least two sensing electrodes of the sensing electrodes. {figures 2-4}

As per claim 13 CHOI discloses: The touch sensor according to claim 12, wherein a dummy region 400 is defined between the sensing electrodes neighboring each other; and the  penetrates through a pair of the sensing electrodes adjacent to the dummy region 400. {figures 2-4}

Regarding claims 1-3, 5, 8-14, and 16-17, Choi discloses the claimed invention. However, Choi is silent as to a device hole configured to be superimposed over a functional device of an image display device which includes at least one of a camera, a speaker, a recorder, an optical sensor, and a lighting device such that the functional device is not positioned in the device hole.  WATANABE et al depicts in figure 7 device hole 10A penetrating through touch panel 50, which includes the sensing electrodes; through the substrate layer.  WATANABE et al discloses an image display and camera in [0103] :
In the electronic device 200, a camera module (imaging device) 34 is disposed at a location corresponding to the hole 10A. The camera module 34 protrudes from the viewer's side surface of the display panel 10 and covers the non-display area RF2 around the hole formed in the display panel 10. It is preferable that the camera module 34 protrude above the surface of the display panel 10 in order to improve 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the touch sensor of Choi with a device hole as taught by WATANABE et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a touch sensor with a device hole “to provide an electronic device having a display panel in which the area of the panel front surface capable of being used for display can be expanded without hindering user-friendliness.”  See [0016] of WATANABE et al.

Response to Arguments
Applicant's arguments filed October 26, 2020 have been fully considered but they are not persuasive.  Applicant asserts on page 4 the following:  “In summary, WATANABE does not disclose or teach the construction that the functional device is not positioned in the device hole penetrating through the sensing electrode of the touch sensor.”

Watanabe, as stated supra, discloses the following:
[0103] In the electronic device 200, a camera module (imaging device) 34 is disposed at a location corresponding to the hole 10A. The camera module 34 protrudes from the viewer's side surface of the display panel 10 and covers the non-display area RF2 around the hole formed in the display panel 10. It is preferable that the camera module 34 protrude above the surface of the display panel 10 in order to improve sensitivity and widen the viewing angles thereof to make it easier to capture light and the like. {emphasis added)

Contrary to applicants assertions, the functional device (i.e. camera 34) is not directly inserted or positioned in device hole 10A.  Device 34 covers the hole and it is desired to only cover the hole to make it easier to capture light. See also figures 7A-7C. Therefore, Choi as modified by Watanabe et al discloses the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd